Title: From Benjamin Franklin to Richard Wheeler, 3 April 1772
From: Franklin, Benjamin
To: Wheeler, Richard


In November, 1771, just a year after the first sample of Pennsylvania silk had been sent to Franklin, the first consignment was dispatched to him for sale in London. But this was not his only responsibility to the Managers of the Philadelphia Filature; they also wished his help in acquiring some land in the city, presumably for their establishment. Obtaining a clear title involved prolonged negotiations in London, and for these he retained Richard Wheeler, who was doubtless a solicitor but about whom nothing else is known. The deed was to be made out to Cadwalader Evans, and Abel James was also a principal in the deal; they were acting, we believe, for their fellow Managers as well. The general outline of the negotiations is clear. A John Cook held the land, in the right of one John Stringfellow, and was offering it at a figure that more than tripled as time passed; some one named Philips, another unknown, was bidding against Evans and James. Franklin here instructed Wheeler to buy at the asking price.
 
Sir,
Cravenstreet, April 3. 1772
On Perusal of the Letter and Papers receiv’d yesterday from you I am of Opinion, that Cook should be agreed with. It is indeed a great Advance from £30 which he once offer’d the Right for, to £100. Sterlg. but since Dr. Evans supposes it worth £200 Currency, which is something more than £100 Sterling, I should think it adviseable to strike the Bargain, even if you find it necessary to give 10 or £15 more than Philips offers, but not to exceed 20. You will take care of the Particulars of Proof that Dr. Evans says are requisite, and any Assistance I can afford shall be ready. I am, Sir, Your very humble Servant
B Franklin
I return Dr. Evans’s Letter inclos’d.
